Exhibit 10.16







AMENDMENT NO. 1 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), entered into as of
February 26, 2008, is by and among The Aristotle Corporation, a Delaware
corporation (the “Borrower”), the Lenders parties hereto and JPMorgan Chase
Bank, N.A., successor by merger to Bank One, NA (“Chase”), as LC Issuer and as
Agent (in such capacity, the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, certain financial institutions parties thereto as
“Lenders”, and Chase (as LC Issuer and as Agent) are parties to that certain
Credit Agreement dated as of October 15, 2003, as modified pursuant to that
certain Letter Agreement dated June 4, 2004 between the Borrower, the Lenders
and Chase (as LC Issuer and as Agent) (as modified, the “Credit Agreement”),
pursuant to which Agent, the LC Issuer and the Lenders have agreed to make
certain loans and to extend credit to the Borrower upon the terms and subject to
the conditions set forth therein; and

WHEREAS, the parties to the Credit Agreement desire to amend the Credit
Agreement to (i) extend the Facility Termination Date from October 15, 2008 to
January 31, 2013, (ii) eliminate the Borrowing Base requirement, (iii) modify
certain financial and other covenants, (iv) modify the Pricing Schedule, and to
make various other modifications;

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
the parties hereto hereby agree as follows:

1.

Definitions.  All capitalized terms used and not otherwise defined herein shall
have the meanings given to such terms by the Credit Agreement.

2.

Amendment to Credit Agreement.  On the Amendment No. 1 Effective Date, the
Credit Agreement shall be amended as follows:

(a)

All references to the Credit Agreement in the Credit Agreement and in any of the
Notes or Loan Documents shall refer to the Credit Agreement as amended hereby.

(b)

All references in the Credit Agreement to “ARTL” shall be deemed to refer to
“AINVST”.

(c)

The following definitions shall be added to Article I of the Credit Agreement in
the appropriate alphabetical order:

“AINVST” means AINVST, LLC, a Delaware limited liability company.





“Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement dated
February 26, 2008 by and among the Borrower, the Agent and the Lenders.

“Amendment No. 1 Effective Date” shall have the meaning set forth in Section 3
of Amendment No. 1.

(d)

The following definitions set forth in Article I of the Credit Agreement shall
be amended in their entirety to read as follows:

“Availability” means, at any time, an amount equal to the Aggregate Commitment
minus the Aggregate Outstanding Credit Exposure.

“Facility Termination Date” means January 31, 2013.

“Pricing Schedule” means the Schedule attached to Amendment No. 1 identified as
such.

(e)

The definition of “Permitted Acquisition” set forth in Article I of the Credit
Agreement shall be amended as follows:

(i)

Clause (f) of such definition shall be amended to read as follows:

(f)

Reserved.

(ii)

Clause (h) of such definition shall be amended to read as follows:

(h)

Reserved.

(f)

The following definitions set forth in Article I of the Credit Agreement shall
be deleted:  “Acquisition Overadvance”, “ARTL”, “Borrowing Base”, “Borrowing
Base Certificate”, “Eligible Accounts”, “Eligible Inventory”, “Eligible Real
Estate”, “Existing Eligible Equipment”, and “New Eligible Equipment”.

(g)

Section 2.1 of the Credit Agreement shall be amended in its entirety to read as
follows:

2.1.

Commitment.  From and including the Amendment No. 1 Effective Date and prior to
the Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to (i) make Loans to the Borrower and
(ii) participate in Facility LCs issued upon the request of the Borrower,
provided that, after giving effect to the making of each such Loan and the
issuance of each such Facility LC, such Lender’s Outstanding Credit Exposure
shall not exceed its Commitment.  Subject to the terms of this Agreement, the
Borrower may borrow,





- 2 -




repay and reborrow at any time prior to the Facility Termination Date.  The
Commitments to extend credit hereunder shall expire on the Facility Termination
Date.  The LC Issuer will issue Facility LCs hereunder on the terms and
conditions set forth in Section 2.19.

(h)

Section 2.2 of the Credit Agreement shall be amended in its entirety to read as
follows:

2.2.

Mandatory Prepayments; Required Payment upon Termination.

(i)

The Borrower shall immediately repay the Revolving Loans and Reimbursement
Obligations if at any time the Aggregate Outstanding Credit Exposure exceeds the
Aggregate Commitment, to the extent required to eliminate such excess.  If any
such excess remains after repayment in full of all outstanding Revolving Loans
and Reimbursement Obligations, the Borrower shall provide cash collateral for
the LC Obligations in the manner set forth in Section 2.19.11 to the extent
required to eliminate such excess.  

(ii)

Immediately upon receipt by any Loan Party of the Net Cash Proceeds of any asset
disposition (other than sales of assets permitted under clauses (i) or (ii) of
Section 6.13), the Borrower shall prepay the Obligations in an amount equal to
all such Net Cash Proceeds.  Any such prepayment shall be applied to pay the
principal of the outstanding Revolving Loans and Reimbursement Obligations with
a concomitant reduction in the Aggregate Commitment (pro rata among the Lenders
according to their respective Pro Rata Shares).

(iii)

The Aggregate Outstanding Credit Exposure and all other unpaid Obligations shall
be paid in full by the Borrower on the Facility Termination Date.  

(i)

Section 2.10 of the Credit Agreement (Changes in Interest Rate, etc.) shall be
amended in its entirety to read as follows:

2.10.

Changes in Interest Rate, etc.    Each Floating Rate Advance shall bear interest
on the outstanding principal amount thereof, for each day from and including the
date such Advance is made or is automatically converted from a Eurodollar
Advance into a Floating Rate Advance pursuant to Section 2.9, to but excluding
the date it is paid or is converted into a Eurodollar Advance pursuant to
Section 2.9 hereof, at a rate per annum equal to the Floating Rate for such day.
 Changes in the rate of interest





- 3 -




on that portion of any Advance maintained as a Floating Rate Advance will take
effect simultaneously with each change in the Alternate Base Rate and with each
change in the Applicable Margin.  Each Eurodollar Advance shall bear interest on
the outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined by the Agent as applicable to
such Eurodollar Advance based upon the Borrower’s selections under Sections 2.8
and 2.9 and otherwise in accordance with the terms hereof (and will change
during any such Interest Period simultaneously with each change in the
Applicable Margin).  No Interest Period may end after the Facility Termination
Date.

(j)

Section 2.19.1 of the Credit Agreement (Facility LCs) shall be amended in its
entirety to read as follows:

2.19.1.  Issuance.  The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby and commercial letters of credit
(each, a “Facility LC”) and to renew, extend, increase, decrease or otherwise
modify each Facility LC (“Modify,” and each such action a “Modification”), from
time to time from and including the date of this Agreement and prior to the
Facility Termination Date upon the request of the Borrower; provided that
immediately after each such Facility LC is issued or Modified, (i) the aggregate
amount of the outstanding LC Obligations shall not exceed $5,000,000 and (ii)
the Aggregate Outstanding Credit Exposure shall not exceed the Aggregate
Commitment.  No Facility LC shall have an expiry date later than the earlier of
(A) the fifth Business Day prior to the Facility Termination Date and (B) one
year after the date of its issuance, provided that any Facility LC with a
one-year tenor may provide for the renewal thereof for additional one-year
periods, so long as no such period extends beyond the fifth Business Day prior
to the Facility Termination Date.

(k)

Subsection (a) of Section 2.21 of the Credit Agreement (Increase of Aggregate
Commitment) shall be amended in its entirety to read as follows:

(a)

The Borrower may from time to time, on the terms set forth below, request that
the Aggregate Commitment hereunder be increased to an amount not to exceed
$60,000,000; provided, however, that no increase in the Aggregate Commitment
shall be made (i) at a time when a Default or Unmatured Default shall have
occurred and be continuing, or (ii) at any time after the Aggregate Commitment
has been reduced.





- 4 -




(l)

Section 4.1(i) of the Credit Agreement (Initial Credit Extension) shall be
amended as follows:

(i)

Clause (r ) thereof shall be amended to read as follows:

(r)

Reserved.

(ii)

Clause (t) thereof shall be amended to read as follows:

(t)

Reserved.

(m)

Section 5.8 of the Credit Agreement (Subsidiaries) shall be amended in its
entirety to read as follows:

5.8

Subsidiaries.  Schedule 5.8 contains an accurate list of all Subsidiaries of the
Borrower as of the Amendment No. 1 Effective Date, setting forth their
respective jurisdictions of organization and the percentage of their respective
capital stock or other ownership interests owned by the Borrower or other
Subsidiaries.  All of the issued and outstanding shares of capital stock or
other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable.

(n)

Section 6.1 of the Credit Agreement (Financial Reporting) shall be amended as
follows:

(i)

Clause (i) thereof shall be amended to read as follows:

(i)

Within 90 days after the close of each of its fiscal years, an unqualified audit
report certified by independent certified public accountants acceptable to the
Lenders, prepared in accordance with Agreement Accounting Principles on a
consolidated and consolidating basis (consolidating statements need not be
certified by such accountants) for itself and its Subsidiaries, including
balance sheets as of the end of such period, related profit and loss and
reconciliation of surplus statements, and a statement of cash flows, accompanied
by any management letter prepared by said accountants.

(ii)

Clause (iv) thereof shall be amended to read as follows:

(iv)

Reserved.

(iii)

Clause (vi) thereof shall be amended to read as follows:

(vi)

Reserved.





- 5 -




(o)

Section 6.17 of the Credit Agreement (Affiliates) shall be amended in its
entirety to read as follows:

6.17.  Affiliates.  The Borrower will not, and will not permit any Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would reasonably expect to obtain in a
comparable arms-length transaction.  Notwithstanding the foregoing, the Borrower
shall be entitled to make the following annual payments to AINVST, so long as
the Borrower shall be in compliance with each of the covenants set forth in
Section 6.25, measured as of the most recent quarter end on a pro forma basis
giving effect to such payment and no Default or Unmatured Default has occurred
and is continuing or would result from such payment: (x) management fees in an
aggregate amount not to exceed $2,500,000 during any fiscal year of the
Borrower; (y) payments in an amount not in excess of all federal, state, local
and foreign taxes that would have been payable on the earnings for such year of
the Borrower and its Included Subsidiaries but for tax loss carryovers accrued
to the Borrower as of the date hereof; and (z) any other cash contribution with
prior written notice given to the Agent.

(p)

Section 6.25.3 of the Credit Agreement (Financial Covenants) shall be amended in
its entirety to read as follows:

6.25.3.  Minimum Tangible Net Worth.  The Borrower will at all times maintain
Consolidated Tangible Net Worth of not less than $35,000,000.

(q)

Section 8.2 of the Credit Agreement (Amendments) shall be amended such that
clause (iv) thereof shall read as follows:

(iv)

Reserved.

(r)

Exhibit F to the Credit Agreement (Borrowing Base Certificate) shall be deleted.

(s)

The Pricing Schedule to the Credit Agreement shall be amended such that it is
replaced with the Pricing Schedule attached hereto.

(t)

Schedule 5.14B to the Credit Agreement (Eligible Equipment and Eligible Real
Estate) shall be deleted.





- 6 -




3.

Conditions:  Notwithstanding the foregoing, this Amendment shall not become
effective unless and until such date (the “Amendment No. 1 Effective Date”) as
the following conditions are satisfied:

(a)

The Agent shall have received a fully-executed copy of this Amendment;

(b)

The Agent shall have received a fully-executed copy of the Consent and
Acknowledgement of Guarantors, in the form attached to this Amendment;

(c)

The Agent shall have received such certifications of the articles or certificate
of incorporation, by-laws, authorizing resolutions and incumbency signatures for
the Borrower and each Guarantor as Agent may require, along with a recent
certificate of good standing or status for the Borrower and each Guarantor from
its respective jurisdiction of organization; and

(d)

The Agent shall have received such other documents as the Agent, any Lender, or
their counsel may reasonably request.

4.

Representations and Warranties.  Borrower repeats and reaffirms the
representations and warranties set forth in Article V of the Credit Agreement,
except to the extent that such representations and warranties relate solely to
an earlier date.  Borrower also represents and warrants that the execution,
delivery and performance of this Amendment, and the documents required herein,
are within the corporate powers of Borrower, have been duly authorized by all
necessary corporate action and do not and will not (i) require any consent or
approval of the shareholders of Borrower; (ii) violate any provision of the
articles of incorporation or by-laws of Borrower or of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to Borrower or any subsidiary; (iii)
require the consent or approval of, or filing a registration with, any
governmental body, agency or authority; or (iv) result in any breach of or
constitute a default under, or result in the imposition of any lien, charge or
encumbrance upon any property of Borrower or any subsidiary pursuant to, any
indenture or other agreement or instrument under which Borrower or any
subsidiary is a party or by which it or its properties may be bound or affected.
 This Amendment constitutes legal, valid and binding obligations of Borrower
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy or similar laws affecting the enforceability of creditors’
rights generally.

5.

Obligations Enforceable, Etc.  Borrower acknowledges and agrees that its
obligations under the Credit Agreement and the Notes are not subject to any
offset, defense or counterclaim assertable by Borrower and that the Credit
Agreement, the Notes and the Loan Documents are valid, binding and fully
enforceable according to their respective terms.  Except as expressly provided
above, the Credit Agreement and the Loan Documents shall remain in full force
and effect, and this Amendment shall not release, discharge or satisfy any
present or future debts, obligations or liabilities to Agent and Lenders of
Borrower or of any debtor, guarantor or other person or entity liable for
payment or performance of any of such debts, obligations or liabilities of
Borrower, or any security interest, lien or other collateral or security for any
of such





- 7 -




debts, obligations or liabilities of Borrower or such debtors, guarantors, or
other persons or entities, or waive any default, and Agent and Lenders expressly
reserve all of their rights and remedies with respect to Borrower and all such
debtors, guarantors or other persons or entities, and all such security
interests, liens and other collateral and security.  This is an amendment and
not a novation.  Without limiting the generality of the foregoing, all present
and future debts, obligations and liabilities of Borrower under the Credit
Agreement, as amended, are and shall continue to be secured by the Borrower
Security Agreement and the Mortgages given by the Borrower, and shall continue
to be guaranteed by the Guaranty (which Guaranty is secured by the Guarantor
Security Agreement and, where applicable, Mortgages given by such Guarantor).

6.

Fees and Expenses.  As contemplated by Section 9.6(i) of the Credit Agreement,
Borrower shall be responsible for the payment of all fees and out-of-pocket
disbursements incurred by Agent in connection with the preparation, execution
and delivery of this Amendment.  Borrower further acknowledges and agrees that,
pursuant to and on the terms set forth in such Section 9.6(i), Borrower is and
shall be responsible for the payment of other fees, expenses, costs and charges
arising under or relating to the Loan Agreement, as amended hereby, and the Loan
Documents, as set forth in such Section 9.6(i).

7.

Entire Agreement.  This Amendment and the other documents referred to herein
contain the entire agreement between the Borrower, the Agent and the Lenders
with respect to the subject matter hereof, superseding all previous
communications and negotiations, and no representation, undertaking, promise or
condition concerning the subject matter hereof shall be binding upon the Agent
or Lenders unless clearly expressed in this Amendment or in the other documents
referred to herein.

8.

Miscellaneous.  The provisions of this Amendment shall inure to the benefit of
any holder of any Note, and shall inure to the benefit of and be binding upon
any successor to any of the parties hereto. All agreements, representations and
warranties made herein shall survive the execution of this Amendment and the
making of the loans under the Credit Agreement, as so amended.  This Amendment
shall be governed by and construed in accordance with the internal laws of the
State of Wisconsin.  This Amendment may be signed in any number of counterparts
with the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Amendment is solely for the benefit of the parties hereto and
their permitted successors and assigns.  No other person or entity shall have
any rights under, or because of the existence of, this Amendment.

[Signature Pages Follow]





- 8 -










IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.




THE ARISTOTLE CORPORATION










By: /s/ Steven B. Lapin

Name: Steven B. Lapin

Title: President and Chief Operating Officer
















[Signature Page 1 of 3 to Amendment No. 1 to Credit Agreement]























JPMORGAN CHASE BANK, N.A., INDIVIDUALLY AND AS AGENT







By: /s/ Mark P. Bruss

Name: Mark P. Bruss

Title: Senior Vice President













[Signature Page 2 of 3 to Amendment No. 1 to Credit Agreement]














JOHNSON BANK







By: /s/ Richard B. Olson

Name: Richard B. Olson

Title: Vice President













[Signature Page 3 of 3 to Amendment No. 1 to Credit Agreement]














Schedules and Exhibits

The Schedules and Exhibit referenced below are not filed with this Amendment No.
1 to Credit Agreement; such Schedules and/or Exhibit will be made available
supplementally upon request:

Pricing Schedule

Schedule 5.8 –Subsidiaries and Other Investments

Consent and Acknowledgement of Guarantors















